DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeger et al [WO 9839176 A1 see attached Machine Translation] in view of Lefevre [US 7,745,838 B2].
As for claim 1, Hoeger discloses a composite pane for a motor vehicle (lines 171-174 wherein the displays can be displayed in a simple manner directly in a windshield), comprising a multi-layered display (lines 426 and 432), and a display device for displaying optical status information with at least one light source that emits light for generating optical status 
Hoeger does not specifically disclose the construction of the composite pane.  In an analogous art, Lefevre discloses a composite pane comprising an outer pane and an inner pane, which are joined to one another via a thermoplastic intermediate layer (column 2, lines 33-44).  Lefevre further discloses that the composite pane is configured to connect to a wireless receiver unit for wirelessly receiving status information of a control system (column 2, lines 11-26), and a light source (LEDs) configured to reproduce status information of the control system and is arranged in the composite pane between the outer pane and the inner pane at least partially in the intermediate layer (column 2, lines 33-49 and 59-60).
Since Hoeger teaches that layout of the displays is arbitrary, it would have been obvious to the skilled artisan to modify Hoeger to include the composite pane display arrangement as taught by Lefevre.  The skilled artisan would have had good reason to pursue the known options for constructing the composite pane display arrangement in a manner to operate conveniently and effectively in a vehicle.
As for claim 2¸ Hoeger discloses that the receiver unit is connected to a control device for forwarding the status information and the control device is configured to generate a control signal for reproducing the status information (lines 432-436, 520-521 and 532-533; Hoeger shows that information can be received and output via control device 8).  Further, Lefevre discloses that the receiver unit can be connected to a control device for forwarding status 
As for claim 3, the claim is interpreted and rejected using the same reasoning as claims 1-2 above.  Hoeger discloses that control device 8 is configured for controlling the light source.
As for claim 4, Lefevre discloses that the light source is arranged in a recess of the thermoplastic intermediate layer (column 2, lines 33-49).
As for claim 5¸ Lefevre discloses the control device can be connected to the light source via a data bus system (column 2, lines 50-55 and column 4, lines 55-60).
Claims 6-7 are interpreted and rejected using the same reasoning as the claims above.
As for claim 8¸ Lefevre discloses the receiver unit is a camera for optically acquiring status information of the control system (column 2, lines 10-26).
As for claim 9, Hoeger is silent on a control system being a traffic light. Lefevre discloses that the control system can be external to the vehicle such as a vehicle toll payment (column 2, lines 1-26).  Since, Lefevre shows that various controls can be used to provide status information to the display screen, it would have been obvious to the skilled artisan to modify the invention of Hoeger as modified by Lefevre to monitor external systems such as traffic signs and lighting along the route of the vehicle.
As for claim 10, the claim is interpreted and rejected using the same reasoning as claim 1 above.
Claim 11 is interpreted and rejected using the same reasoning as claim 1 above (Lefevre, column 1, lines 45-63; the composite pane can be used at any of the vehicle windows.)
As for claim 12 the claim is interpreted and rejected using the same reasoning as claim 1 above.  See Lefevre figure 7.
claim 13, the claim is interpreted and rejected using the same reasoning as claim 1 above.  Since, the combination of Hoeger in view of Lefevre is for providing status information, it would have been obvious to the skilled artisan to configure the control device to periodically request updated status information.  The skilled artisan would have had good reason to desire the most up to date status information.
Claims 14 and 16 are interpreted and rejected using the same reasoning as claims 1 and 13 above.  See also claim 11.
As for claim 15, the claims is interpreted and rejected using the same reasoning as claim 1 and 13 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen US 20160109714 A1 discloses a heads up display device for a vehicle windshield but does not show the claimed composite pane.
Boote et al US 20100179725 A1 discloses the claimed composite pane with an outer pane, inner pane and an intermediate layer.  However, Boote does not teach the claimed display device.
Linthout et al US 10310304 B2 discloses the claimed composite pane with an outer pane, inner pane and an intermediate layer.  However, Linthout does not teach the claimed display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684